                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 1 of 10



                  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                       Charles K. Verhoeven (Bar No. 170151)
                   charlesverhoeven@quinnemanuel.com
                       David A. Perlson (Bar No. 209502)
                   davidperlson@quinnemanuel.com
                       Melissa Baily (Bar No. 237649)
                   melissabaily@quinnemanuel.com
                       Jordan Jaffe (Bar No. 254886)
                   jordanjaffe@quinnemanuel.com
                     50 California Street, 22nd Floor
                   San Francisco, California 94111-4788
                     Telephone:     (415) 875-6600
                   Facsimile:     (415) 875-6700

                   Attorneys for WAYMO LLC

                  
                 
                                                 UNITED STATES DISTRICT COURT
                 
                                                NORTHERN DISTRICT OF CALIFORNIA
                 
                                                    SAN FRANCISCO DIVISION
                 
                         WAYMO LLC,                             CASE NO. 3:17-cv-00939
                 
                                   Plaintiff,                   PLAINTIFF WAYMO LLC’S MOTION
                                                             FOR RECONSIDERATION OF ORDER
                             vs.                                ON COMPREHENSIVE
                                                             ADMINISTRATIVE MOTIONS TO FILE
                     UBER TECHNOLOGIES, INC.;                   UNDER SEAL (DKT. 2685)
                  OTTOMOTTO LLC; OTTO TRUCKING
                     LLC,
                 
                               Defendants.
                 
                 

                 

                 

                 

                 

                 

                 
                 

                 

                     
01980-00104/10652209.4
                                                                WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
          Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 2 of 10



 1                                NOTICE OF MOTION AND MOTION
 2            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3            PLEASE TAKE NOTICE that on a date and time to be scheduled by the Court, before the

 4 Honorable William H. Alsup, U.S. District Court Judge, Plaintiff Waymo LLC (“Waymo”) will and

 5 hereby does move the Court for reconsideration of limited parts of the Order on Comprehensive

 6 Administrative Motions to File Under Seal (Dkt. 2685). Specifically, Waymo seeks an order:

 7            1.    Sealing portions of the deposition transcript of Gregory Kintz, dated April 26, 2017

 8                  (previously filed at Dkt. 409-8), specifically those portions marked with green

 9                  highlights at 4:22–23; 5:6–7, 11–12, 14–15; 6:23; 7:18–19; and 8:15–16, 24 in the

10                  version filed concurrently herewith as Exhibit A.

11            2.    Sealing portions of the Rule 30(b)(6) deposition transcript of Pierre Yves-Droz, dated

12                  August 3, 2017 (previously filed as Dkt. 1299-5), filed concurrently herewith as

13                  Exhibit B.

14            3.    Sealing portions of Defendants’ Response to Waymo’s Précis regrading Defendants’

15                  Litigation Misconduct (previously filed as Dkt. 2477-4), specifically the portions

16                  marked by the red box at 3:26–27, in the version filed concurrently herewith as

17                  Exhibit C.

18            4.    Sealing portions of an email sent by Drew Bagnell, dated March 19, 2016 (previously
19                  filed as Dkt. 1159-14), specifically the portions marked with green highlight in the

20                  version filed concurrently herewith as Exhibit D.

21            5.    Sealing portions of an email sent by Anthony Levandowski, dated April 30, 2016

22                  (previously filed as Dkt. 1341-12), specifically those portions marked with green

23                  highlights in the version filed concurrently herewith as Exhibit E, in addition to

24                  passages previously granted sealing.

25            6.    Sealing portions of an email sent by Anthony Levandowski, dated April 30, 2016

26                  (previously filed as Dkt. 1526-23), specifically those portions marked with green
27                  highlights in the version filed concurrently herewith as Exhibit F, in addition to passages

28                  previously granted sealing.

                                                       -1-
     of
                                                          WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2393
          Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 3 of 10



 1            7.     Sealing portions of the Rebuttal Expert Report of Walter Bratic (previously filed as Dkt.

 2                   2275-4), specifically those portions marked with green highlight at ¶¶ 35, 48, 55, 108,

 3                   119, 211, 213, & 221 in the version filed concurrently herewith as Exhibit G, in addition

 4                   to passages previously granted sealing.

 5            8.     Sealing portions of Plaintiff’s Response to Discovery Order” (previously filed as Dkt.

 6                   2467-2), specifically the portions marked with green highlights at 4:6–7 in the version

 7                   filed concurrently herewith as Exhibit H.

 8            9.     Sealing portions of an email from Brian Salesky, dated January 31, 2015 (previously

 9                   filed as Dkt. 1336-11/1396-10), specifically the portions marked with green highlights

10                   in the version filed concurrently herewith as Exhibit I, in addition to passages

11                   previously granted sealing.

12            10.    Sealing portions of an email sent by Drew Bagnell, dated March 19, 2016 (previously

13                   as Dkt. 2606-12), specifically the portions marked with green highlights in the version

14                   filed concurrently herewith as Exhibit J.

15            This Motion is supported by this Notice of Motion, the attached Memorandum of Points and

16 Authorities, the accompanying attorney declaration, the pleadings and papers on file in this action, and

17 such arguments and authorities as may be presented to the Court.

18
19

20

21

22

23

24

25

26
27

28

                                                        -2-
     of
                                                           WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2393
                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 4 of 10



                  1          Waymo respectfully requests reconsideration of limited parts of the order filed as Dkt.

                  2 2685 in the form of an order sealing Waymo’s highly sensitive and confidential business

                  3 information. Waymo’s reconsideration requests are narrow, and encompass only the specific

                  4 portions of documents that would explicitly disclose confidential business information, which

                  5 would cause Waymo significant competitive harm.

                  6 I.       LEGAL STANDARD
                  7          1.      Civil Local Rule 79-5 requires that a party seeking sealing “establish[] that the

                  8 document, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to

                  9 protection under the law” (i.e., is “sealable”). Civil L.R. 79-5(b). The sealing request must also “be

                 10 narrowly tailored to seek sealing only of sealable material.” Id. In the context of non-dispositive

                 11 motions, materials may be sealed so long as the party seeking sealing makes a “particularized

                 12 showing” under the “good cause” standard of Federal Rule of Civil Procedure 26(c). Kamakana v.

                 13 City & Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (quoting Foltz v. State Farm Mutual

                 14 Auto Insurance Co., 331 F.3d 1122, 1135, 1138 (9th Cir. 2003)). In the context of dispositive

                 15 motions, materials may be sealed only if the party seeking sealing demonstrates “compelling

                 16 reasons” to keep the material sealed. Kamakana, 447 F.3d at 1178. Material should be sealed under

                 17 the heightened “compelling reasons” standard to prevent “the use of records to gratify private spite,

                 18 promote public scandal, circulate libelous statements, or release trade secrets,” id., as well as to
                 19 prevent court records from becoming “sources of business information that might harm a litigant’s

                 20 competitive standing,” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978).

                 21 II.      WAYMO’S TRADE SECRETS
                 22          Under both the “good cause” standard and the heightened “compelling reasons” standard,

                 23 courts have determined that trade secret information merits sealing. See, e.g., Music Grp. Macao

                 24 Commercial Offshore Ltd. v. Foote, No. 14-cv-03078, 2015 WL 3993147, at *1 (N.D. Cal. June

                 25 30, 2015) (quoting Kamakana, 447 F.3d at 1179); Brocade Commc’ns Sys., Inc. v. A10 Networks,

                 26 Inc., No. C 10-3428, 2013 WL 211115, at *1, *3 (N.D. Cal. Jan. 17, 2013); see also Fed. R. Civ.
                 27 P. 26(c)(1)(G) (courts may issue orders “requiring that a trade secret . . . not be revealed”).

                 28 Indeed, California’s Uniform Trade Secrets Act provides in relevant part that, “[i]n an action

01980-00104/10652209.4
                                                                       -1-
                                                                          WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 5 of 10



                  1 under this title, a court shall preserve the secrecy of an alleged trade secret by reasonable means,

                  2 which may include . . . sealing the records of the action.” Cal. Civ. Code § 3426.5. Without

                  3 sealing, trade secrets would be destroyed through publication. Accordingly, courts regularly grant

                  4 sealing of asserted trade secrets, even over objections from defendants. See, e.g., Fortinet, Inc. v.

                  5 Sophos, Inc., No. 13-cv-5831, 2015 U.S. Dist. LEXIS 151930, at *6-7 (N.D. Cal., Nov. 9, 2015)

                  6 (granting sealing motion, noting that “the Court is not in a position to make this judgment at this

                  7 time”).

                  8           Specifically portions of the deposition transcript of Gregory Kintz, dated April 26, 2017

                  9 (previously filed as Dkt. 409-8), marked with green highlights in the version filed concurrently

                 10 herewith as Exhibit A, contain descriptions of Waymo’s technology that, from context, would

                 11 disclose specifics of at least Alleged Trade Secret No. 1. In its order, the Court denied sealing of

                 12 Dkt. 409-8 because it had “not been narrowly tailored.” (Dkt. 2685 at 3). As such, Waymo

                 13 narrows its request for sealing and respectfully identifies only those portions marked with green

                 14 highlights at 4:22–23; 5:6–7, 11–12, 14–15; 6:23; 7:18–19; and 8:15–16, 24 as those that would

                 15 disclose its trade secrets should they be made public. (Francis Decl. ¶¶ 3, 7.) Additionally, the

                 16 requests to seal the portions identified at 4:22–23 and 6:23 correspond to portions of Dkt. 1399-7

                 17 [Kintz Dep., April 26, 2017] for which this Court granted sealing in the same order. (See Dkt.

                 18 2685 at 14.)
                 19           Similarly, portions of the transcript of the Rule 30(b)(6) deposition transcript of Pierre Yves-

                 20 Droz, dated August 3, 2017 (previously filed as Dkt. 1299-5)—filed concurrently herewith as

                 21 Exhibit B—contain descriptions of Waymo’s technology that, from context, would disclose

                 22 specifics of Alleged Trade Secret No. 9. (Francis Decl. ¶¶ 4, 7.) The Court denied Waymo’s initial

                 23 request to seal this testimony because it had “not been narrowly tailored.” (Dkt. 2685 at 11.)

                 24 Waymo respectfully renews its request. The specific portions of the deposition testimony that

                 25 Waymo seeks to seal corresponds to portions of other documents for which the Court granted

                 26 Waymo’s request to seal. (See Dkt. 2685 at 53) (granting request to seal portions of Droz
                 27 deposition, including portions corresponding to the same portions requested for 1299-5, because

                 28 “[c]ompelling reasons warrant sealing of the identified portions to prevent the disclosure of

01980-00104/10652209.4
                                                                        -2-
                                                                           WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 6 of 10



                  1 alleged trade secrets.” (See e.g., Dkt. 1341-6)). Waymo respectfully requests that the Court

                  2 likewise grant sealing of the same information in Dkt. 1299-5.

                  3          Waymo respectfully resubmits its request to seal the identified portions in the email sent by

                  4 Drew Bagnell, dated March 19, 2016 (previously filed as Dkt. 1159-14), specifically the portion

                  5 marked with green highlights in the sealed version filed concurrently herewith as Exhibit D. The

                  6 Court denied Waymo’s request to seal the identified portion for the stated reason that it “describes

                  7 technical information at [] a high level of generality.” (Dkt. 2685 at 53). Waymo hereby clarifies

                  8 the precise nature of the limited information Waymo requests remained sealed. Rather than being

                  9 generalized information that poses no risk of divulging its alleged trade secrets, Waymo contends

                 10 the sentence that Waymo seeks to seal is derived from and tracks one of the specific self-driving

                 11 car test scenarios that comprise Alleged Trade Secret No. 25. (Francis Decl. ¶¶ 5, 7.) As such,

                 12 disclosure of this particular test scenario would in fact publicly disclose a portion of Waymo’s

                 13 alleged trade secrets, destroying the secrecy of the trade secret and giving Waymo’s competitors

                 14 access to the research and development of Waymo’s autonomous vehicle system. Accordingly, if

                 15 such information were made public, Waymo’s competitive standing would be significantly

                 16 harmed. (Francis Decl. ¶ 7.) For this reason, Waymo requests that the Court grant sealing of this

                 17 specific information.

                 18          Likewise, Waymo’s other request to seal the same portion in the same email exchange
                 19 from Drew Bagnell, dated March 19, 2016 (previously filed as Dkt. 2606-12) was denied by the

                 20 Court. Because of other highlighting that was in the underlying document, the Court may have

                 21 interpreted Waymo’s Comprehensive Administrative Motion to Seal as seeking to seal the

                 22 sentence “I have some diagrams to share.” Waymo hereby clarifies what it intended to seal.

                 23 Waymo only seeks to keep sealed the same portion of the document, marked with green highlights

                 24 in the sealed version filed concurrently herewith as Exhibit J, that it was with respect to Dkt. 1159-

                 25 14—the sentence that describes one of the self-driving car test scenarios in Alleged Trade Secret

                 26 No. 25. As disclosure of this information would reveal Waymo’s trade secret information and
                 27 harm Waymo’s competitive standing, disclosure of this particular test scenario would publicly

                 28 reveal a portion of Waymo’s alleged trade secrets, destroying the secrecy of the trade secret and

01980-00104/10652209.4
                                                                      -3-
                                                                         WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                          Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 7 of 10



                  1 giving Waymo’s competitors access to the research and development of Waymo’s autonomous

                  2 vehicle system. (See Francis Decl. ¶¶ 5, 7.) Accordingly, if such information were made public,

                  3 Waymo’s competitive standing would be significantly harmed. (See Francis Decl. ¶ 7.) Waymo

                  4 requests that the Court grant sealing of this specific information.

                  5              Additionally, certain portions of the Levandowski email, dated April 30, 2016, (previously

                  6 filed as Dkt. 1341-12 & Dkt. 1526-23)1 should remain sealed, specifically the portions marked in

                  7 green highlights in the sealed versions filed concurrently herewith as Exhibits E and F. Though

                  8 the Court granted in part and denied in part sealing of both Dkt. 1341-12 and Dkt. 1526-23, it

                  9 noted that the “request has not been narrowly tailored as required by Civil Local Rule 79-5.”

                 10 (Dkt. 2685 at 54, 57.) Waymo hereby narrows its sealing request further and respectfully clarifies

                 11 that the portions identified above disclose specific technical information about Waymo’s Alleged

                 12 Trade Secret No. 9 (FAC lens). (Francis Decl. ¶ 6.) As such, disclosure of this information would

                 13 in effect disclose Waymo’s confidential trade secret information to the public and to its

                 14 competitors, destroying the secrecy of Waymo’s FAC development and significantly harming

                 15 Waymo’s competitive standing. (See Francis Decl. ¶¶ 6, 7.) For this reason, Waymo requests the

                 16 Court grant sealing of this limited information with respect to both Dkt. 1341-12 and Dkt. 1526-

                 17 23.

                 18 III.         HIGHLY SENSITIVE AND CONFIDENTIAL BUSINESS INFORMATION
                                 SHOULD REMAIN SEALED
                 19
                                 Confidential business information that may “harm a litigant’s competitive standing” if
                 20
                         released also merits sealing. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598-99 (1978).
                 21
                         In particular, disclosure of detailed confidential financial information would result in competitive
                 22
                         harm. See Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1224-26 (Fed. Cir. 2013)
                 23
                         (reversing district court’s refusal to seal the parties’ confidential financial information). Likewise,
                 24
                         this Court has already recognized that information regarding confidential business transactions,
                 25

                 26
                 27         1
                                The document was filed in identical form and Waymo’s request to seal certain portions

                 28 applies identically to each version filed with the Court.

01980-00104/10652209.4
                                                                           -4-
                                                                              WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 8 of 10



                  1 whether actual or contemplated, merit sealing. (See Dkt. 2326 at 5 (granting sealing of portions of

                  2 Dkt. 1214- 6/1294-4 “which refer to Waymo acquisitions”); id. at 6 (granting sealing of portions

                  3 of Dkt. 1214-18/1294-16 and Dkt. 1214-24/1294-18 that refer to Waymo acquisitions).)

                  4 Accordingly, Waymo’s highly sensitive and confidential information regarding its business plans

                  5 and financial valuations should remain sealed.

                  6            Waymo requests only narrowly tailored portions of the Bratic Rebuttal Expert Report

                  7 (previously filed at Dkt. 2275-4) should remain sealed where they disclose Waymo’s confidential

                  8 financial information and business plans. Specifically, those portions marked with green

                  9 highlights at ¶¶ 35, 48, 55, 108,2 119, 211, 213, & 221 in the version filed concurrently herewith

                 10 as Exhibit G should remain sealed. Though the Court granted in part and denied in part sealing of

                 11 Dkt. 2275-4, noting that part of it “is properly sealable because that portion contains Waymo’s

                 12 confidential projections and financial information” (Dkt. 2393 at 2), Waymo hereby narrows its

                 13 sealing request further and respectfully clarifies that the portions identified above disclose highly

                 14 sensitive and confidential information about its potential business models as well as its current and

                 15 potential business and partnership plans. (Francis Decl. ¶ 8; see also Dkt. 1048-1 ¶ 3.) The public

                 16 disclosure of such specific business strategy information, for example, a list of those priorities that

                 17 Waymo considers most critical to success in the TaaS space, or an internal assessment of a

                 18 confidential P&L statement, would enable competitors to unfairly tailor their own business
                 19 strategy based on Waymo’s confidential business strategy and plans, which would cause Waymo

                 20 significant competitive harm. (See Francis Decl. ¶ 8.) For this reason, the Court should grant

                 21 sealing of the limited portions identified above.

                 22            Portions of an email from Brian Salesky, dated January 31, 2015 (previously filed as Dkt.

                 23 1336-11/1396-10), and filed concurrently herewith as Exhibit I should also remain sealed as they

                 24 disclose Waymo’s internal business development dealings. The portions Waymo seeks to keep

                 25 sealed are narrowly tailored to only those portions that discuss confidential business deals with

                 26
                 27       2
                              The Court’s Order (Dkt. 2685 at 77) granted sealing of paragraph 180 (bullet point 3).

                 28 Waymo requested sealing of bullet point 3 at paragraph 108, and proceeds accordingly.

01980-00104/10652209.4
                                                                        -5-
                                                                           WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                          Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 9 of 10



                  1 third-parties, as well as internal discussions disclosing Google and Waymo’s short- and long-term

                  2 business development plans. Despite the date of the email, the limited information Waymo seeks

                  3 to seal has continued importance at the current time and going forward, and the public disclosure

                  4 of this information would harm existing business relationships and give competitors valuable

                  5 insight into Waymo’s current and future plans. (Francis Decl. ¶ 9). For this reason, the Court

                  6 should grant sealing of the limited portions identified in the Salesky email.

                  7 IV.         CONFIDENTIAL AND PRIVILEGED ATTORNEY ADVICE SHOULD REMAIN
                                SEALED
                  8
                                Materials that “have traditionally been kept secret for important policy reasons,” including
                  9
                         “[a]ttorney-client privileged materials,” merit sealing. See Lambright v. Ryan, 698 F.3d 808, 820
                 10
                         (9th Cir. 2012). Courts have therefore found that confidential and privileged attorney advice
                 11
                         merits sealing under the heightened “compelling reasons” standard. See, e.g., Williams &
                 12
                         Cochrane, LLP v. Quechan Tribe of the Fort Yuma Indian Reservation, No. 3:17-cv-1436, 2017
                 13
                         WL 7362744 (S.D. Cal. Nov. 7, 2017) (granting sealing of attorney-client communications and
                 14
                         attorney work product); Hanson v. Wells Fargo Home Mortgage, Inc., No. , 2013 WL 5674997, at
                 15
                         *1 (W.D. Wash. Oct. 17, 2013) (same).
                 16
                                Portions of Defendants’ Response to Waymo’s Précis in support of its Request to File a
                 17
                         Motion for Relief Based on Defendants’ Litigation Misconduct (previously filed as Dkt. 2477-4),
                 18
                         specifically at 3:26–27 and marked by the red box in the version filed concurrently herewith as
                 19
                         Exhibit C, should remain sealed as they disclose confidential attorney advice regarding ongoing
                 20
                         legal matters at Google. (See Francis Decl. ¶ 10.) The limited portion Waymo seeks to seal is a
                 21
                         direct quotation from an email from Google counsel to internal recipients containing legal advice
                 22
                         regarding company policy on litigation and legal regulatory matters. (See Dkt. 2477-6.) In its
                 23
                         Order, the Court granted Waymo’s request to seal this source documents, noting that “[g]ood
                 24
                         cause warrants sealing of the entirety of the document to prevent the disclosure of confidential
                 25
                         attorney advice on internal policy matters.” (Dkt. 2685 at 45). For the same reason, the Court
                 26
                         should grant Waymo’s request to seal the portion of Dkt. 2477-4 that directly quotes the sealed
                 27
                         source material.
                 28

01980-00104/10652209.4
                                                                         -6-
                                                                            WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                         Case 3:17-cv-00939-WHA Document 2691 Filed 01/28/19 Page 10 of 10



                  1           The Court should also grant Waymo’s request to seal portions of Plaintiff’s Response to

                  2 Discovery Order (previously filed as Dkt. 2467-2), filed concurrently herewith as Exhibit H. The

                  3 Court denied Waymo’s request to seal, writing that “[t]he information . . . is a general statement in

                  4 the form of a response to a court ordered discovery disclosure.” Dkt. 2685 at 82. However, the

                  5 portions marked with green highlights at 4:6-7 (version at Dkt. 2467-2 and also in version filed

                  6 concurrently herewith) describe and quote Google’s litigation hold instituted in this matter. (See

                  7 Francis Decl. ¶ 11.) Further, this confidential information was produced in this litigation pursuant

                  8 to Magistrate Judge Corley’s Court Order Pursuant to Rule 502, Fed. R. Evid., which stated that

                  9 the disclosure of such information contained in the parties respective litigation holds would “not

                 10 operate as a waiver of any applicable privileges or protections in this litigation or any other federal

                 11 or state proceedings.” (Dkt. 2363 at 2.) As such, the public disclosure of this information would

                 12 be inconsistent with Judge Corley’s FRE 502 Order. (Francis Decl. ¶ 11.) For these reasons, the

                 13 Court should grant Waymo’s request to seal the portion of Dkt. 2467-4 that describes its litigation

                 14 hold policy.

                 15 V.        CONCLUSION
                 16           For the foregoing reasons, the Court should reconsider sealing the limited portions of Dkt.

                 17 2685 discussed above and grant sealing of Waymo’s trade secret information, highly sensitive and

                 18 confidential business information, and confidential and privileged legal advice.
                 19

                 20 DATED: January 28, 2019                       QUINN EMANUEL URQUHART & SULLIVAN,
                                                                  LLP
                 21
                                                                   By /s/ Jonathan S.M. Francis
                 22
                                                                     Jonathan S.M. Francis
                 23                                                  Attorneys for WAYMO LLC

                 24

                 25

                 26
                 27

                 28

01980-00104/10652209.4
                                                                       -7-
                                                                         WAYMO’S MOTION FOR RECONSIDERATION OF DKT. 2685
                         Case 3:17-cv-00939-WHA Document 2691-1 Filed 01/28/19 Page 1 of 4



                  1
                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                         Charles K. Verhoeven (Bar No. 170151)
                           charlesverhoeven@quinnemanuel.com
                         David A. Perlson (Bar No. 209502)
                           davidperlson@quinnemanuel.com
                         Melissa Baily (Bar No. 237649)
                           melissabaily@quinnemanuel.com
                         Jordan Jaffe (Bar No. 254886)
                           jordanjaffe@quinnemanuel.com
                       50 California Street, 22nd Floor
                         San Francisco, California 94111-4788
                       Telephone:     (415) 875-6600
                         Facsimile:     (415) 875-6700
                  
                         Attorneys for WAYMO LLC
                  
                 

                                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                  WAYMO LLC,                                       CASE NO. 3:17-cv-00939-WHA

                                    Plaintiff,                     DECLARATION OF JONATHAN
                                                                      FRANCIS IN SUPPORT OF PLAINTIFF
                           vs.                                     WAYMO LLC’S MOTION FOR
                                                                      RECONSIDERATION OF ORDER ON
                  UBER TECHNOLOGIES, INC.;                         COMPREHENSIVE MOTION TO FILE
                     OTTOMOTTO LLC; OTTO TRUCKING                     UNDER SEAL (DKT. 2685)
                  LLC,

                                    Defendants.

                 
                 

                 

                 

                 

                 

                 

                 
                 

                 

                     
01980-00104/10652217.2                                                                     CASE NO. 3:17-cv-00939-WHA
                                                           FRANCIS DECLARATION ISO WAYMO’S MOTION FOR RECONSIDERATION
                         Case 3:17-cv-00939-WHA Document 2691-1 Filed 01/28/19 Page 2 of 4



                  1 I, Jonathan Francis, declare as follows:

                  2           1.     I am an attorney licensed to practice in the State of California and am admitted to

                  3 practice before this Court. I am an associate at the law firm Quinn Emanuel Urquhart & Sullivan,

                  4 LLP, counsel for the Plaintiff Waymo LLC (“Waymo”). I have personal knowledge of the matters set

                  5 forth in this Declaration, and if called as a witness I would testify competently to those matters.

                  6           2.     I make this declaration in support of Plaintiff Waymo LLC’s Motion for

                  7 Reconsideration of Order on Comprehensive Administrative Motions to File Under Seal (Dkt. 2685)

                  8 (“Motion for Reconsideration”). The Motion for Reconsideration seeks an order sealing limited

                  9 portions of exhibits for which the Court denied sealing.

                 10           3.     The portions of the deposition transcript of Gregory Kintz, dated April 26, 2017

                 11 (previously filed as Dkt. 409-8), marked with green highlights in the version filed concurrently

                 12 herewith as Exhibit A, contain, reference, and/or describe Waymo’s asserted LiDAR trade secrets,

                 13 specifically at least Alleged Trade Secret 1, or information that, from context, tends to disclose at least

                 14 Alleged Trade Secret 1.

                 15           4.     The portions of the transcript of the Rule 30(b)(6) deposition transcript of Pierre Yves-

                 16 Droz, dated August 3, 2017 (previously filed as Dkt. 1299-5) filed concurrently herewith as Exhibit B,

                 17 contain, reference, and/or describe Waymo’s asserted LiDAR trade secrets, specifically Alleged Trade

                 18 Secret 9, or information that, from context, tends to disclose Alleged Trade Secret 9.
                 19           5.     The portions of an email sent by Drew Bagnell, dated March 19, 2016 (previously filed

                 20 as Dkt. 1159-14 & as Dkt. 2606-12), specifically the portions marked with green highlights in the

                 21 versions filed concurrently herewith as Exhibit D and Exhibit J, contain, reference, and/or describe

                 22 Waymo’s asserted LiDAR trade secrets. More specifically, the portions marked describes one of the

                 23 specific self-drive test scenarios that comprise Alleged Trade Secret 25, which Waymo alleged was

                 24 misappropriated by Uber in this litigation.

                 25           6.     The portions of an email sent by Anthony Levandowksi, dated April 30, 2016

                 26 (previously filed as Dkt. 1341-12 & as Dkt. 1526-23), specifically the portions marked with green
                 27 highlights in the versions filed concurrently herewith as Exhibit E and Exhibit F, contain, reference,

                 28 and/or describe Waymo’s asserted LiDAR trade secrets. More specifically, the portions marked

01980-00104/10652217.2                                                                         CASE NO. 3:17-cv-00939-WHA
                                                                        -2-
                                                               FRANCIS DECLARATION ISO WAYMO’S MOTION FOR RECONSIDERATION
                         Case 3:17-cv-00939-WHA Document 2691-1 Filed 01/28/19 Page 3 of 4



                  1 describe technical specifications of Waymo’s FAC lens, which was Alleged Trade Secret No. 9 in this

                  2 litigation. This information describes Waymo’s trade secret, and discloses confidential manufacturing

                  3 information, that from context would disclose Alleged Trade Secret 9.

                  4           7.     I understand that the trade secrets referenced in ¶¶ 3–6 are maintained as secret by

                  5 Waymo (Dkt. 25-47) and that each individual trade secrets is valuable to Waymo’s business (Dkt. 25-

                  6 31), as reflected by the value of the settlement in this case. The public disclosure of this information

                  7 would destroy Waymo’s trade secrets and give Waymo’s competitors the ability to short-circuit the

                  8 normal development process by availing themselves of the fruits of Waymo’s research and

                  9 development efforts while avoiding the significant time and expense of undertaking their own research

                 10 and development. Accordingly, if such information were made public, Waymo’s competitive standing

                 11 would be significantly harmed. Such information remained sealed during the pendency of this case,

                 12 including at trial, where it was only discussed (if at all) in sealed sessions. Sealing of this type of

                 13 trade secret information is thus justified under either the “good cause” or “compelling reasons”

                 14 standard, and this Court has previously granted sealing of this type of information.

                 15           8.     The portions of the Bratic Rebuttal Expert Report (previously filed at Dkt. 2275-4)

                 16 contain, or describe Waymo’s confidential financial information and business plans. Specifically,

                 17 those portions marked with green highlights at ¶¶ 35, 48, 55, 108, 119, 211, 213, & 221 in the version

                 18 filed concurrently herewith as Exhibit G, disclose confidential and internal financial and business
                 19 development information, including detailed information regarding the internal assessments for the

                 20 growth of Waymo’s self-driving technology and market. I understand that public disclosure of such

                 21 detailed business strategy information would enable competitors to unfairly tailor their own business

                 22 strategy based on Waymo’s confidential business strategy and plans, which would cause Waymo

                 23 significant competitive harm.

                 24           9.     The portions of an email from Brian Salesky, dated January 31, 2015 (previously filed as

                 25 Dkt. 1336-11/1396-10) and filed concurrently herewith as Exhibit I, disclose Waymo’s internal

                 26 business development dealings, as well as confidential discussions with third parties. I understand that
                 27 the disclosure of this information would cause significant harm to Waymo’s ability to engage in these

                 28 types of business discussions in the future. In addition, I understand that the portions identified

01980-00104/10652217.2                                                                       CASE NO. 3:17-cv-00939-WHA
                                                                      -3-
                                                             FRANCIS DECLARATION ISO WAYMO’S MOTION FOR RECONSIDERATION
                         Case 3:17-cv-00939-WHA Document 2691-1 Filed 01/28/19 Page 4 of 4



                  1 disclose current business and financial considerations that Waymo continues to evaluate in the present

                  2 and for the foreseeable future. The disclosure of this information, even that which was first written in

                  3 2015, thus would still cause Waymo substantial competitive harm today, should it be made public.

                  4           10.    The portions of Defendants’ Response to Waymo’s Précis regarding Defendants’

                  5 Litigation Misconduct (previously filed as Dkt. 2477-4), specifically the portions marked by the red

                  6 box at 3:26–27, in the version filed concurrently herewith as Exhibit C, describes or discloses

                  7 confidential legal advice given by Google counsel to Google employees. This legal advice describes

                  8 the company’s internal policy positions and assessment of ongoing litigation and legal regulatory

                  9 matters. I understand that Google has maintained this advice as privileged and that the Court has

                 10 granted sealing of the same information previously in this case. E.g., Dkt. 2685 at 45 (granting sealing

                 11 of Dkt. 2477-6).

                 12           11.    The portions of Plaintiff’s Response to Discovery Order (previously filed as Dkt. 2467-

                 13 2), specifically marked with green highlights at 4:6-7 in the version filed concurrently herewith as

                 14 Exhibit H describe the particulars of Google and/or Waymo’s litigation hold policy in this and other

                 15 matters. I understand that this policy constitutes confidential and privileged legal advice and is

                 16 maintained as privileged in this litigation and others. I also understand that Waymo only disclosed this

                 17 information to the Court and in this litigation in response to an order issued pursuant to Fed. Rule.

                 18 Evid. 502, stating that such disclosure would not operate as a waiver of any asserted privileges.
                 19           12.    Waymo’s current requests to seal are narrowly tailored only to seal that information

                 20 which merits sealing with respect to Exhibits A-J.

                 21

                 22           I declare under penalty of perjury under the laws of the State of California and the United

                 23 States of America that the foregoing is true and correct, and that this declaration was executed in San

                 24 Francisco, California, on January 28, 2019.

                 25                                                 By /s/ Jonathan S.M. Francis
                                                                       Jonathan S.M. Francis
                 26                                                    Attorneys for WAYMO LLC
                 27

                 28

01980-00104/10652217.2                                                                       CASE NO. 3:17-cv-00939-WHA
                                                                      -4-
                                                             FRANCIS DECLARATION ISO WAYMO’S MOTION FOR RECONSIDERATION
      Case 3:17-cv-00939-WHA Document 2691-2 Filed 01/28/19 Page 1 of 3



 1

 

 

 

 

 

 

 
                                 UNITED STATES DISTRICT COURT
 
                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

      WAYMO LLC,                                  CASE NO. 3:17-cv-00939-WHA

                    Plaintiff,                    [PROPOSED] ORDER GRANTING
                                               PLAINTIFF WAYMO LLC’S MOTION
           vs.                                    FOR RECONSIDERATION OF ORDER
                                               ON COMPREHENSIVE
    UBER TECHNOLOGIES, INC.;                      ADMINISTRATIVE MOTIONS TO FILE
 OTTOMOTTO LLC; OTTO TRUCKING                  UNDER SEAL (DKT. 2685)
    LLC,

              Defendants.
























                                                                      CASE NO. 3:17-cv-00939-WHA
                                     [PROPOSED] ORDER GRANTING WAYMO’S MOTION FOR RECONSIDERATION
     Case 3:17-cv-00939-WHA Document 2691-2 Filed 01/28/19 Page 2 of 3



 1         Plaintiff Waymo LLC (“Waymo”) has filed a Motion for Reconsideration of Order on

 2 Comprehensive Administrative Motions for File Under Seal (Dkt. 2685) (“Motion for

 3 Reconsideration”).

 4                Having considered the Motion for Reconsideration, and good cause to seal having

 5 been shown, the Court GRANTS Waymo’s Motion for Reconsideration and ORDERS sealed the

 6 portions of the documents listed below:

 7         1.     Sealing portions of the deposition transcript of Gregory Kintz, dated April 26, 2017

 8                (previously filed at Dkt. 409-8), specifically those portions marked with green highlights

 9                at 4:22–23; 5:6–7, 11–12, 14–15; 6:23; 7:18–19; and 8:15–16, 24 in the version filed

10                concurrently herewith as Exhibit A.

11         2.     Sealing portions of the Rule 30(b)(6) deposition transcript of Pierre Yves-Droz, dated

12                August 3, 2017 (previously filed as Dkt. 1299-5), filed concurrently herewith as

13                Exhibit B.

14         3.     Sealing portions of Defendants’ Response to Waymo’s Précis regrading Defendants’

15                Litigation Misconduct (previously filed as Dkt. 2477-4), specifically the portions marked

16                by the red box at 3:26–27, in the version filed concurrently herewith as Exhibit C.

17         4.     Sealing portions of an email sent by Drew Bagnell, dated March 19, 2016 (previously

18                filed as Dkt. 1159-14), specifically the portions marked with green highlight in the
19                version filed concurrently herewith as Exhibit D.

20         5.     Sealing portions of an email sent by Anthony Levandowski, dated April 30, 2016

21                (previously filed as Dkt. 1341-12), specifically those portions marked with green

22                highlights in the version filed concurrently herewith as Exhibit E, in addition to passages

23                previously granted sealing.

24         6.     Sealing portions of an email sent by Anthony Levandowski, dated April 30, 2016

25                (previously filed as Dkt. 1526-23), specifically those portions marked with green

26                highlights in the version filed concurrently herewith as Exhibit F, in addition to passages
27                previously granted sealing.

28         7.     Sealing portions of the Rebuttal Expert Report of Walter Bratic (previously filed as Dkt.

                                                     -2-                   CASE NO. 3:17-cv-00939-WHA
                                         [PROPOSED] ORDER GRANTING WAYMO’S MOTION FOR RECONSIDERATION
     Case 3:17-cv-00939-WHA Document 2691-2 Filed 01/28/19 Page 3 of 3



 1              2275-4), specifically those portions marked with green highlight at ¶¶ 35 48, 55, 108, 119,

 2              211, 213, & 221 in the version filed concurrently herewith as Exhibit G, in addition to

 3              passages previously granted sealing.

 4        8.    Sealing portions of Plaintiff’s Response to Discovery Order” (previously filed as Dkt.

 5              2467-2), specifically the portions marked with green highlights at 4:6–7 in the version

 6              filed concurrently herewith as Exhibit H.

 7        9.    Sealing portions of an email from Brian Salesky, dated January 31, 2015 (previously filed

 8              as Dkt. 1336-11/1396-10), specifically the portions marked with green highlights in the

 9              version filed concurrently herewith as Exhibit I, in addition to passages previously

10              granted sealing.

11        10.   Sealing portions of an email sent by Drew Bagnell, dated March 19, 2016 (previously as

12              Dkt. 2606-12), specifically the portions marked with green highlights in the version filed

13              concurrently herewith as Exhibit J.

14        IT IS SO ORDERED.
15

16 Dated: ______________, 2019

17                                         WILLIAM H. ALSUP
                                           United States Magistrate Judge
18
19

20

21

22

23

24

25

26
27

28

                                                   -3-                   CASE NO. 3:17-cv-00939-WHA
                                       [PROPOSED] ORDER GRANTING WAYMO’S MOTION FOR RECONSIDERATION
